Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 6-8, 13, 15, 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 10, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuyuki et al. (JP 2000101105 A) hereafter referred to as Kazuyuki 

a substrate [includes “GaN-based crystal layer 4” and “substrate 5”]; 
a semiconductor layer [“light-receiving layer 1” “The carrier concentration of the light receiving layer is about 1 × 10 .sup.13 cm .sup.−3 to 1 × 10 .sup.17 cm .sup.−3” “When the light receiving layer is a p-type low concentration layer, Au (thickness: 50 nm) / Ni is used as a transparent electrode. (Thickness: 100 nm), and the opaque electrode includes Au (thickness: 500 nm / Ni (thickness: 100 nm). Here, when the carrier concentration is low, there is a practical problem that ohmic contact becomes difficult to obtain. To solve this problem, a layer for making an ohmic contact (called an ohmic contact layer) has a free electron (or hole) concentration of 1 × 10 .sup.18 cm .sup.−3 and a thickness of 10 nm. It is preferable to insert a layer of about 50 nm between the light receiving layer and the electrode”] of a direct transition type [“wavelength range of the light to be received is determined by the band gap of the GaN-based crystal used for the light-receiving layer”] on the substrate ; 
a p-type semiconductor layer [“ohmic contact (called an ohmic contact layer) has a free electron (or hole) concentration”] on at least part of the semiconductor layer; 
a first electrode [“ohmic electrode 2” makes electrical contact to “light-receiving layer 1” via the p-type “ohmic contact layer”] electrically connected to the semiconductor layer and in contact with the p- type semiconductor layer; and 
a second electrode [“ohmic electrode 3”] spaced apart from the first electrode and at least partially in contact with one of the semiconductor layer and the substrate, wherein 
the first electrode includes a first opening part [see Fig. 1b],
but does not actually state “the semiconductor layer having semi-insulating properties”.

Thus it would be obvious to modify Kazuyuki to include that “the semiconductor layer having semi-insulating properties”.
The motivation is that GaN-based crystal of low to intrinsic concentration is having semi-insulating properties.
In regard to claim 10 Kazuyuki teaches  wherein an active region of the semiconductor layer is rectangular [see Fig. 2]. 
In regard to claim 18 Kazuyuki teaches  wherein the semiconductor layer is formed [see that x, y and x+y can be zero, see “The material of the light receiving layer is GaN Any type of crystal may be used, but InGaN is preferable for light having a wavelength longer than 365 nm, and GaN or AlGaN is preferable for ultraviolet light having a wavelength shorter than 365 nm”] based on InxAlyGa1-x-y)N, where 0 ≤ x ≤ 1, 0 ≤ y ≤ 1, and  0 ≤ x+y ≤ 1.
In regard to claim 19 Kazuyuki teaches wherein the substrate is a GAN substrate [see claim 1includes “GaN-based crystal layer 4” and “substrate 5”  ]. 

Claim 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuyuki in view of Inazu et al. (US 20140021442 A1) hereafter referred to as Inazu 
In regard to claim 2 Kazuyuki does not teach wherein the p-type semiconductor layer includes a second opening part. 
However see Inazu Fig. 1 see paragraph 0017, 0069 “p-type contact layer 10 of p-type GaN” “as illustrated in FIG. 28, a p-type contact layer of p-type GaN or the like that can make Ohmic contact with 
Thus it would be obvious to modify Kazuyuki to include that the p-type “ohmic contact layer” is only under each of the “ohmic electrode 2”.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that ohmic contact is not needed between the “ohmic electrode 2” and to increase light to the light receiving layer.
In regard to claim 3 Kazuyuki and Inazu as combined teaches wherein the p-type semiconductor layer is exposed [see Inazu Fig. 1 see combination, the side of the p-type “ohmic contact layer” is exposed by the opening] from the first opening part. 
In regard to claim 4 Kazuyuki and Inazu as combined teaches wherein the semiconductor layer is exposed [see Inazu Fig. 1 see combination, the “light-receiving layer 1” is exposed by the opening] from the first opening part. 
In regard to claim 5 Kazuyuki and Inazu as combined teaches wherein a border portion between the semiconductor layer and the p-type semiconductor layer is exposed  [see Inazu Fig. 1 see combination, the “light-receiving layer 1” near the p-type “ohmic contact layer” is exposed by the opening] from the first opening part. 

Claim 11, 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuyuki in view of Kajitani et al. (WO 2016185645 A1) hereafter referred to as  Kajitani 
In regard to claim 11 Kazuyuki does not teach  wherein an active region of the semiconductor layer is circular. 

Thus it would be obvious to modify Kazuyuki to include that wherein an active region of the semiconductor layer is circular.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to use different patterns to absorb for different light sources.
In regard to claim 9 Kazuyuki and Kajitani as combined teaches wherein the second opening part includes a plurality of openings each of which is annular [see combination see Kajitani Fig. 7 annular ring with multiple 103] in shape, the plurality of openings are concentrically arranged, an exposed part of the semiconductor layer exposed from the second opening part includes: a first region where the first electrode is provided on the exposed part; and a second region where the first electrode is not provided on the exposed part, and the first region and the second region are located alternately in a radial direction. 
In regard to claim 12 Kazuyuki does not teach  wherein the second electrode is provided on a bottom surface of the substrate. 
See Kajitani Figs. 3 see cathode electrode (110).
Thus it would be obvious to modify Kazuyuki like Kajitani  to include that wherein the second electrode is provided on a bottom surface of the substrate. 
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to use space on the bottom for electrode so as to save space laterally.

Claim 14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuyuki in view of  Yasuhiro (JP 2014127499 A) .
In regard to claim 14 Kazuyuki does not teach wherein the semiconductor layer has different impurity concentrations in a stacking direction. 
Yasuhiro teaches MQW active layers see “type II (InGaAs / GaAsSb) MQW is not deteriorated. As the p-type impurity, Zn is used in this embodiment, but carbon or the like may be used”.
Thus it would be obvious to modify Kazuyuki to include wherein the semiconductor layer has different impurity concentrations in a stacking direction.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that MQW is known to give good results to detect light.
In regard to claim 17 Kazuyuki and Yasuhiro as combined teaches  wherein an impurity [see combination see carbon is p-type dopant]  with which the semiconductor layer is doped is carbon. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuyuki in view of  Tu et al. (US 20170179184 A1) hereafter referred to as Tu .
In regard to claim 20 Kazuyuki does not teach a semiconductor relay, comprising: the semiconductor light receiving element according to claim 1; and a light emitting element which emits light toward the semiconductor light receiving element.
Tu teaches see Abstract. paragraph 0005 “A photo relay includes an illuminating unit, a photoelectric conversion IC, a first MOS IC and a second MOS IC. The illuminating unit receives an input signal to generate an illuminating signal. The photoelectric conversion IC receives the illuminating signal to generate a voltage control signal accordingly. The second MOS IC is reversely stacked on the first MOS IC, such that the source electrodes of the two MOS ICs are electrically connected, and the gate 
Thus it would be obvious to modify Kazuyuki to include a semiconductor relay, comprising: the semiconductor light receiving element according to claim 1; and a light emitting element which emits light toward the semiconductor light receiving element.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to control large current by using a small current.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SITARAMARAO S YECHURI/              Primary Examiner, Art Unit 2818